     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 1 of 11 Page ID #:1



 1 Richard Kim, Esq. (SBN: 272184)
   LAW OFFICES OF RICHARD KIM PC
 2
   6131 Orangethorpe Ave., Suite 370
 3 Buena Park, CA 90620
   Phone: 714-276-1122
 4
   Fax: 714-276-1120
 5
 6 Attorneys for Plaintiffs,
   MICHAEL SNYDER and SEAN EVANS
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10 MICHAEL SNYDER, an Individual; and Case No:
   SEAN EVANS, an Individual;
11                                      COMPLAINT FOR DECLARATORY
12                 Plaintiffs,          JUDGMENT AND UNPAID
                                        COMPENSATION UNDER THE
13                      v.              FAIR LABOR STANDARDS ACT
14
   CITY OF CLAREMONT, a Public          [29 U.S.C. §201, ET. SEQ.]
15 Entity; and DOES 1 through 20,
16 inclusive,                           JURY TRIAL DEMANDED
17                    Defendants.
18
19                             PRELIMINARY STATEMENT
20          1.    Plaintiffs MICHAEL SNYDER and SEAN EVANS (collectively,

21 “Plaintiffs”) are non-exempt law enforcement officers employed by Defendant CITY
22 OF CLAREMONT (hereinafter, “Defendant” or “City”) and brings this action
      seeking declaratory judgment under 28 U.S.C. §2201 and §2202 and for unpaid
23
      overtime and other compensation, interest thereon, liquidated damages, costs of suit
24
      and reasonable attorneys fees, and other relief under the Fair Labor Standards Act, 29
25
      U.S.C. §201, et. seq. (hereinafter, “Fair Labor Standards Act” or “FLSA”).
26
                                JURISDICTION AND VENUE
27
            2.    Jurisdiction of this action is conferred on this Court by 28 U.S.C. §1331;
28
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 2 of 11 Page ID #:2



 1 29 U.S.C. §126(b), and 28 U.S.C. §1337. This Court has subject matter jurisdiction
 2 pursuant to 29 U.S.C. §207, et. seq. Venue lies within this district pursuant to 28
 3 U.S.C. §1391.
 4                                         PARTIES
 5          3.     Plaintiffs MICHAEL SNYDER and SEAN EVANS are non-exempt law

 6 enforcement officer employed by the City.
 7       4.    Plaintiffs are non-exempt City Employees who are due compensation
      under the FLSA on a variety of schedules, including a partial overtime exemption
 8
      under 29 U.S.C. §207(k) for law enforcement personnel.
 9
            5.     Defendant CITY OF CLAREMONT is a political subdivision of the
10
      State of California, an “employer” within the meaning of 29 U.S.C. §203(d), an
11
      “enterprise” under 29 U.S.C. §203(r), and a “public agency” within the meaning of
12
      29 U.S.C. §203(x).
13
            6.     Defendant employed Plaintiffs. Defendant implemented an illegal
14
      compensation computation method which undercounted Plaintiffs’ regular rate of
15
      pay. Defendant’s method of calculating Plaintiff’s regular rate of pay resulted in
16
      under-payment for overtime hours worked. Defendant permitted Plaintiffs to
17 perform overtime work without proper compensation.
18                          FACTUAL ALLEGATIONS
19          7.     Plaintiffs, while employed by Defendant, were employees within the
20 meaning of 29 U.S.C. §203(e)(1) and, thus, entitled to the rights, protections, and
21 benefits provided under the FLSA.
22          8.     Plaintiff Snyder has been employed as a police officer with Defendant
23 since approximately October 2008 and has been a K-9 police officer for Defendant
24 from approximately 2015.
25          9.     Plaintiff Evans has been employed as a police officer with Defendant
26 since approximately September 2005 and has been a K-9 police officer for Defendant
27 since approximately 2015.
28          10.    Plaintiffs were Defendant’s only K-9 police officers.

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         2
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 3 of 11 Page ID #:3



 1          11.    During this time frame, Plaintiffs routinely worked hours above the
 2 applicable FLSA threshold – whether subject to 207(k) or non-207(k) schedule – and
 3 in excess of their regularly scheduled hours.
 4       12. During the course of their employment, Plaintiffs transported their
 5 canines to and from work, boarded the dogs, and trained, groomed, fed, and
 6 otherwise cared for their dogs while off duty.
 7          13.    Defendant failed to compensate Plaintiffs for all the time that Plaintiffs
      spent transporting, boarding, training, grooming, feeding, or otherwise caring for
 8
      their dogs while off duty.
 9
            14.    Any agreement or memorandum of understanding between Defendant,
10
      Plaintiffs, and/or the Claremont Police Officer’s Association fails to account for the
11
      total time Plaintiffs spent transporting, boarding, training, grooming, feeding, or
12
      otherwise caring for their dogs while off duty.
13
            15.    Any agreement or memorandum of understanding between Defendant,
14
      Plaintiffs, and/or the Claremont Police Officer’s Association was not reasonable.
15
            16.    Defendant is not and never was exempt under the FLSA from
16
      compensating Plaintiffs for transporting, boarding, training, grooming, feeding, or
17 otherwise caring for their dogs while off duty.
18       17. At all relevant times, Defendant paid Plaintiffs twelve (12) hours of
19 their regular rate of pay each month (less than 30 minutes per day). This was not
20 reasonable compensation for the time Plaintiffs spent transporting, boarding,
21 training, grooming, feeding, or otherwise caring for their dogs while off duty.
22          18.    Defendant’s failure to compensate Plaintiffs for transporting, boarding,
23 training, grooming, feeding, or otherwise caring for their dogs while off duty
24 impermissibly reduced the amount paid to Plaintiffs both in their minimum wages as
25 well as their overtime.
26          19.    Defendant was never exempt under the FLSA from paying Plaintiffs
27 reasonable compensation for transporting, boarding, training, grooming, feeding, or
28 otherwise caring for their dogs while off duty.

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         3
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 4 of 11 Page ID #:4



 1          20.   At all relevant times, Defendant required Plaintiffs to drive their police
 2 vehicles from the police station to their homes after their shift ended and from their
 3 homes to the police station when their shifts were beginning.
 4      21. At the times when Plaintiffs were traveling to and from the police
 5 station in their police vehicles, they were on active patrol and engaged in principal
 6 activities of police officers.
 7          22.   Defendant’s failure to compensate Plaintiffs for this travel time and
      patrol impermissibly reduced the amount paid to Plaintiffs both in their minimum
 8
      wages as well as their overtime.
 9
            23.   Defendant was never exempt under the FLSA from paying Plaintiffs
10
      reasonable compensation for this time.
11
            24.   At all relevant times, Plaintiffs are informed and believe that the
12
      overtime pay Defendant provided to Plaintiffs was deficient due to Defendant using
13
      the wrong number of hours worked in the denominator when determining the regular
14
      hourly rate used to calculate the FLSA overtime rate provided.
15
            25.   Plaintiffs are informed and believe Defendant used total hours worked
16
      instead of using scheduled hours worked as applicable to Plaintiffs. See Walling v.
17 Helmerich and Payne, Inc., (1944) U.S. 323 U.S. 37, 39-40 (“[W]hile the words
18 ‘regular rate’ are not defined in the Act, they obviously mean the hourly rate actually
19 paid for the normal, non-overtime week.”), Walling v. Youngerman-Reynolds
20 Hardwood Co., Inc. (1945) 325 U.S. 419, 423-424 (in which the Supreme Court
21 noted the importance of not diminishing the value of overtime based on the number
22 of hours worked when it stated, “ . . . Section 7(a) achieves its dual purpose of
23 inducing the employer to reduce the hours of work and to employ more men and of
24 compensating the employees from the burden of a long work week.”), 149 Madison
25 Avenue Corp. v. Asselta (1947) 331 U.S. 199, 204 (the court references the regular
26 rate which “obviously mean[s] the hourly rate actually paid for the normal, non-
27 overtime work week”), and Frank v. McQuigg (Ninth Cir. 1991) 950 Fed.2d 590,
28 597 (the court struck down the Postal Service’s inclusion of total hours worked in the

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         4
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 5 of 11 Page ID #:5



 1 denominator); and Scott v. District of New York (S.D.N.Y. 2008) 592 Fed.Supp.2d
 2 475.
 3          26.    At all times relevant hereto, Defendant and its agents and
 4 representatives were aware of their obligations to properly compute and use the
 5 correct “regular rate” of pay in calculating overtime compensation owed to Plaintiffs.
 6          27.    Defendant’s failure to properly compensate Plaintiffs was not in good

 7 faith and was a willful violation of the FLSA as it applies to employees of local
   governments.
 8
          28. As a result of the foregoing violations of the FLSA, Plaintiffs seek
 9
   damages for minimum wages, unpaid overtime, interest thereon, liquidated damages,
10
   costs of suit and reasonable attorney’s fees pursuant to 29 U.S.C. §216(b).
11
                               FIRST CAUSE OF ACTION
12               VIOLATION OF 29 U.S.C. §201, et. seq., including §207
13
      Failure to Reasonably Compensate Plaintiffs for Care of Their Canine and,
14 Thus, Failure to Accurately Calculate Plaintiffs’ Regular Rate and Overtime
15                                 Rate of Compensation
16                                   (Against all Defendants)
17
            29.    Plaintiffs hereby re-allege and incorporate by references the allegations
18
      set forth in Paragraph 1 to 28 of this Complaint as forth in full herein.
19
            30.    At all relevant times Plaintiffs have been entitled to the rights,
20
      protections, and benefits provided under the FLSA, 29 U.S.C. 201, et. seq.
21
            31.    At all relevant times, Defendant paid Plaintiffs twelve (12) hours of
22
      their regular rate of pay each month (less than 30 minutes per day). This was not
23
      reasonable compensation for the time Plaintiffs spent transporting, boarding,
24 training, grooming, feeding, or otherwise caring for their dogs while off duty.
25        32. Defendant was never exempt under the FLSA from paying Plaintiffs
26 reasonable compensation for transporting, boarding, training, grooming, feeding, or
27 otherwise caring for their dogs while off duty.
28

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         5
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 6 of 11 Page ID #:6



 1          33.    At all relevant times when Plaintiffs worked in excess of their regular
 2 schedule, they were entitled to overtime compensation at a rate of one and one -half
 3 times their regular rate of pay for each additional hour or fraction thereof worked. 29
 4 U.S.C. §207 and 29 C.F.R. §553.230.
 5          34.    At all relevant times, Defendant failed and refused to provide Plaintiffs

 6 with overtime compensation at a rate of one and one-half times their regular rate of
 7 pay by failing to include reasonable compensation for transporting, boarding,
      training, grooming, feeding, or otherwise caring for their canine while off duty in
 8
      their calculation of their regular rate.
 9
            35.    Defendant’s failure to pay Plaintiffs reasonable compensation for
10
      transporting, boarding, training, grooming, feeding, or otherwise caring for the
11
      canine while off duty impermissibly reduced the amount paid to Plaintiffs both in
12
      their minimum wages as well as their overtime.
13
            36.    Defendant’s refusal to provide overtime pay at the proper rate to
14
      Plaintiffs for the hours they worked in excess of their regular schedules wrongly
15
      deprives Plaintiff of the FLSA overtime compensation that is due to them at all times
16
      material herein.
17                         SECOND CAUSE OF ACTION
18                 VIOLATION OF 29 U.S.C. §201, et. seq., including §207
19
       Failure to Accurately Calculate Plaintiffs’ Regular Rate and Overtime Rate of
20                                     Compensation
21
                                      (Against all Defendants)
22
            37.    Plaintiffs hereby re-allege and incorporate by references the allegations
23
      set forth in Paragraph 1 to 36 of this Complaint as forth in full herein.
24
            38.    At all relevant times, Plaintiffs have been entitled to the rights,
25
      protections, and benefits provided under the FLSA, 29 U.S.C. §201, et. seq.
26
            39.    At all relevant times, Defendant failed and refused to compensate
27
      Plaintiffs when they were engaged in the principal activities of police officers.
28

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         6
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 7 of 11 Page ID #:7



 1          40.    Defendant failed to compensate Plaintiffs for time periods of patrol
 2 while traveling to and from the police station in their police vehicles.
 3          41.    Defendant was never exempt under the FLSA from compensating
 4 Plaintiff. For the time periods of patrol.
 5        42. At all relevant times, when Plaintiffs worked in excess of their regular

 6 schedules, they were entitled to overtime compensation at a rate of one and one-half
 7 times their regular rate of pay for each additional hour or fraction thereof worked.
      (29 U.S.C. §207; 29 C.F.R. §553.230).
 8
            43.    At all relevant times, Defendant failed to provide Plaintiffs with
 9
      overtime compensation at a rate of one and one-half times their regular rate of pay.
10
            44.    Defendant’s failure to compensate Plaintiffs for this time impermissibly
11
      reduced the amount paid to Plaintiffs both in their minimum wages as well as their
12
      overtime.
13
                               THIRD CAUSE OF ACTION
14                         VIOLATION OF 29 U.S.C. §201, et. seq.,
15
        Failure to Include the Correct Denominator to Calculate Plaintiffs’ Regular
16                                      Rate of Pay
17
                                    (Against all Defendants)
18
19          45.    Plaintiffs hereby re-allege and incorporate by references the allegations

20 set forth in Paragraph 1 to 44 of this Complaint as forth in full herein.
21        46. At all times material herein, Plaintiffs have been entitled to the rights,
      protections, and benefits provided under FLSA, 29 U.S.C. §201, et. seq.
22
            47.    At all relevant times, Plaintiffs are informed and believe that Defendant
23
      provided FLSA overtime pay to Plaintiffs which was deficient (less overtime pay
24
      than should have been provided) due to Defendant using the wrong number of hours
25
      worked in the denominator when determining the regular hourly rate used to
26
      calculate FLSA overtime pay provided.
27
            48.    Plaintiffs are informed and believe Defendant used total hours worked
28

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         7
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 8 of 11 Page ID #:8



 1 instead of using scheduled hours worked as applicable to Plaintiffs. See Walling v.
 2 Helmerich and Payne, Inc., (1944) U.S. 323 U.S. 37, 39-40 (“[W]hile the words
 3 ‘regular rate’ are not defined in the Act, they obviously mean the hourly rate actually
 4 paid for the normal, non-overtime week.”), Walling v. Youngerman-Reynolds
 5 Hardwood Co., Inc. (1945) 325 U.S. 419, 423-424 (in which the Supreme Court
 6 noted the importance of not diminishing the value of overtime based on the number
 7 of hours worked when it stated, “ . . . Section 7(a) achieves its dual purpose of
   inducing the employer to reduce the hours of work and to employ more men and of
 8
   compensating the employees from the burden of a long work week.”), 149 Madison
 9
   Avenue Corp. v. Asselta (1947) 331 U.S. 199, 204 (the court references the regular
10
   rate which “obviously mean[s] the hourly rate actually paid for the normal, non-
11
   overtime work week”), and Frank v. McQuigg (Ninth Cir. 1991) 950 Fed.2d 590,
12
   597 (the court struck down the Postal Service’s inclusion of total hours worked in the
13
   denominator); and Scott v. District of New York (S.D.N.Y. 2008) 592 Fed.Supp.2d
14
   475.
15
          49. Defendant’s refusal to provide overtime pay at the proper rate to
16
   Plaintiffs for the hours they worked in excess of their regular schedules wrongly
17 deprives Plaintiffs of the FLSA overtime compensation that is due to them at all
18 relevant times.
19       50. Plaintiffs ANDREW HERRERA and AMERICA HERRERA suffered
20 harm including bodily harm, mental and psychological harm, and property damage.
21       51. Defendants and each of them, were a substantial factor in causing
22 Plaintiffs’ injuries and damages including bodily injury, emotional distress, loss of
23 earnings, medical and psychological expenses.
24
                              FOURTH CAUSE OF ACTION
25
        Defendant Willfully and in Bad Faith Violated 29 U.S.C. Section 207
26              And Is Liable for Plaintiff’s Back Pay, Overtime
        Compensation,Liquidated Damages, Interest, Reasonable Attorneys’
27                      Fees and the Costs of this Action.
28

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         8
     Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 9 of 11 Page ID #:9



 1                             (Against all Defendants)
 2          52.   Plaintiffs hereby re-allege and incorporate by references the allegations
 3 set forth in Paragraph 1 to 51 of this Complaint as forth in full herein.
 4          53.   At all relevant times, Defendant was aware of the provisions of the
 5 FLSA.
 6          54.   At all relevant times, Defendant’s failure to reasonably compensate
 7 Plaintiffs for transporting, boarding, training, grooming, feeding, or otherwise caring
 8 for their canines while off duty was not in good faith and was a willful violation of
 9 the FLSA as it applies to employees of local governments.
10       55.   At all relevant times, Defendant’s failure to compensate Plaintiffs while

11 they were engaged in the principal activities of police officers was not in good faith
   and was a willful violation of the FLSA as it applies to employees of local
12
   governments.
13
          56. Defendant’s actions and omissions as alleged herein were knowing,
14
   willful, bad faith, and reckless violations of 29 U.S.C. §207 within the meaning of 29
15
   U.S.C. §255(a).
16
          57. As a result of the aforesaid willful violations of the FLSA, overtime
17
18 compensation has been unlawfully withheld by the Defendant from Plaintiffs for
19 which Defendant is liable pursuant to 29 U.S.C. §216(b) and §255.
20
        58. Defendant is additionally liable for an equal amount as liquidated
21
22 damages, interest, reasonable attorneys’ fees and costs of this action.
23                                 PRAYER FOR RELIEF
24          WHEREFORE, in consideration of the foregoing, Plaintiffs pray for relief as
25 follows:
26          1.    For Declaratory Judgment that Defendant has willfully, unreasonably,
27                wrongfully, and without good faith, violated its statutory and legal
28                obligations, and deprived Plaintiffs if their rights protections, and

        COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                         9
 Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 10 of 11 Page ID #:10



 1              entitled under federal law, as alleged herein, and Plaintiffs are entitled to
 2              recover damages under a three (3) year statute of limitations;
 3        2.    An order for a complete and accurate accounting of all the
 4              compensation to which Plaintiffs are entitled.
 5        3.    Judgment against Defendants awarding Plaintiffs monetary damages in

 6              the form of back pay compensation, liquidated damages equal to unpaid

 7              compensation.
          4.    For reasonable attorney’s fees as well as cost in this action pursuant to
 8
                29 U.S.C. §216(b); and
 9
          5.    For pre-judgment and post-judgment interest, if any shall be incurred;
10
          6.    For such other and further relief as the Court may deem proper.
11
12
     Dated: May 20, 2020                   Respectfully submitted,
13
14                                         LAW OFFICES OF RICHARD KIM PC
15
16                                         By: /s/ Richard Kim_______________
                                               Richard Kim
17                                             Attorneys for Plaintiffs,
18                                             MICHAEL SNYDER and SEAN
                                               EVANS
19
20
21
22
23
24
25
26
27
28

      COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                      10
 Case 5:20-cv-01060-KK Document 1 Filed 05/20/20 Page 11 of 11 Page ID #:11



 1
                                       JURY DEMAND
 2
 3        Plaintiff hereby demands a trial by jury on all issues so triable.
 4
     Dated: May 20, 2020                   LAW OFFICES OF RICHARD KIM
 5
 6
 7                                         By: /s/ Richard Kim_______________
                                               Richard Kim
 8                                             Attorneys for Plaintiffs,
 9                                             MICHAEL SNYDER and SEAN
                                               EVANS
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      COMPLAINT FOR DECLARTORY JUDGMENT AND UNPAID COMPENSATION UNDER FLSA
                                      11
